  Case 19-03049-sgj Doc 14-1 Filed 09/16/19            Entered 09/16/19 10:14:24      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:
                                                      Chapter 11
ADPT DFW Holdings LLC,                                Case No. 17-31432-SGJ-11
                     Reorganized Debtor.

Drivetrain, LLC, as Litigation Trustee
of the Adeptus Litigation Trust,
                                         Plaintiff,
vs.

Austin Welder & Generator Service, Inc. dba           Adv. No. 19-03049
Austin Generator Service,
                                   Defendant.

                         STIPULATION AND ORDER OF DISMISSAL

         Drivetrain, LLC, as Litigation Trustee of the Adeptus Litigation Trust (the “Trustee”),

 and Austin Welder & Generator Service, Inc. dba Austin Generator Service, the above-captioned

 Defendant (the “Defendant”, and together with the Trustee, the “Parties”), by and through their

 respective counsel, hereby stipulate and agree as follows, and based upon such stipulation, THE

 COURT HEREBY FINDS THAT:


 AGREED STIPULATION AND ORDER – Page 1
Case 19-03049-sgj Doc 14-1 Filed 09/16/19           Entered 09/16/19 10:14:24      Page 2 of 3



                 WHEREAS, on April 16, 2019, the Trustee filed a complaint (the “Complaint”)

commencing the above-captioned adversary proceeding (the “Adversary Proceeding”) against

Defendant seeking to recover $178,905.37 from Defendant pursuant to Sections 547, 548, 550

and to Disallow Claims Pursuant to 11 U.S.C. § 502; and

                 WHEREAS, on May 13, 2019, the Defendant filed an answer (the “Answer”) to

the Complaint.

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

among the Parties:

        1.       The Adversary Proceeding be and hereby is dismissed with prejudice pursuant to

Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, made applicable by Rule 7041 of the

Federal Rules of Bankruptcy Procedure.

                                    ### END OF ORDER ###

AGREED AS TO FORM:
ASK LLP
2600 Eagan Woods Drive, Suite 400
Eagan, MN 55121
Telephone: (651) 406-9665
Email: kcasteel@askllp.com

By:/s/ Kara E. Casteel
  Kara E. Casteel
  (Admitted Pro Hac Vice)

-and-

REED & ELMQUIST, P.C.
501 N. College Street
Waxahachie, TX 75165
Telephone: (972) 938-7339
Email: delmquist@bcylawyers.com

By:/s/ David W. Elmquist
   David W. Elmquist – SBT #06591300

Counsel for Drivetrain, LLC, Litigation
Trustee of the Adeptus Litigation Trust

AGREED STIPULATION AND ORDER – Page 2
Case 19-03049-sgj Doc 14-1 Filed 09/16/19   Entered 09/16/19 10:14:24   Page 3 of 3



-and-

COWLES & THOMPSON, P.C.
901 Main Street, Suite 3900
Dallas, TX 75202
Telephone: (214) 672-2126
Email: bsiegel@cowlesthompson.com

By:/s/ William L. Siegel
  William L. Siegel

Counsel for Defendant, Austin Welder
& Generator Service, Inc. dba Austin
Generator Service




AGREED STIPULATION AND ORDER – Page 3
